DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because:
The abstract filed October 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “to obtain a concentrated solution of microbubbles containing at least 23% of the core gas by volume” which is not supported in the preceding parent applications such as Application No. 13/392,520 and 16/047,100, or their provisional applications.
Correction is required.  See MPEP § 608.01(b). Applicant is required to cancel the new matter in the reply to this Office Action.
Priority
This application repeats a substantial portion of prior Application No. 13/392,520 and 16/047,100, filed March 30, 2012 and July 27, 2018, respectively, and adds disclosure not presented in the prior application via the claims/Abstract. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The Examiner finds that the current claim set claims new matter in independent Claim 1, specifically “concentrating the solution of gas-filled microbubbles to obtain a concentrated solution of microbubbles containing at least 23% of the core gas by volume”.  There is no support in the priority applications for this specific range, thus the effective filing date of this application cannot be granted back to as early as August 6, 2010 or August 28, 2009.  Rather, the effective filing date must be October 14, 2021 because of the inclusion of this new matter.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the flowing of a lipid solution” should be rewritten as “the flowing of the lipid solution” for better consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the concentrating step” should be rewritten as “the concentrating” for better consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “the generated gas-filled microbubbles” should be rewritten as “the gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “the concentrating step” should be rewritten as “the concentrating” for better consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “the generated gas-filled microbubbles” should be rewritten as “the gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the limitation “the step of ultrasonically agitating” should be rewritten as “the ultrasonically agitating” for better consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the concentrating step” should be rewritten as “the concentrating” for better consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the generated gas-filled microbubbles” should be rewritten as “the gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “the step of concentrating” should be rewritten as “the concentrating” for better consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “the gas-filled microbubble solution” should be rewritten as “the solution of gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitation “the step of concentrating” should be rewritten as “the concentrating” for better consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitation “the gas-filled microbubble solution” should be rewritten as “the solution of gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the limitation “the gas-filled microbubble solution” should be rewritten as “the solution of gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the gas-filled microbubble solution” should be rewritten as “the solution of gas-filled microbubbles” for better consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 19, 20 and any of their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “concentrating the solution of gas-filled microbubbles to obtain a concentrated solution of microbubbles containing at least 23% of the core gas by volume” but there is not explicit support for the entire range of this percent volume of the core gas.  Applicant points to Figures 15 and 16 of the instant Specification to provide support for this range, but the Examiner notes that at time zero, the percentages are discrete values that do not provide full and continuous support over the entire range of “at least 23%”as currently claimed.  Even in the interpretation that each graphed line over the entire time duration would provide a continuous range of values, there is no single graphed line in either Figure 15 or 16, that would start or include values up to 100% and also include 23%.  Rather, each graphed line has their own separate ranges of values.  Thus, the Examiner considers this limitation to be new matter.
Claim 5 recites the limitation “approximately 10 degrees centigrade”.  The only priority application, 61/257,892, to provide support for this temperature, does not state “approximately”, but rather only states 10oC.  The Examiner finds adding “approximately” to broaden the scope of this temperature to be new matter.
Claim 7 recites the limitation “said cake loses less than 15% of the core gas by volume within a storage period of 6 days”.  The Examiner notes that page 26 of the instant Specification describes Figure 15 in which “over the course of six days, the refrigerated cake 1502 lost only about 5% of its oxygen; however, the non-refrigerated cake 1504 lost more than 15%”.  The Examiner notes that these are two different ranges, one that provides support for 5% or less, and another that provides support for 15% or more.  Thus, they are different ranges from 15% or less as currently claimed, so the Examiner considers this new matter.
Claim 19 recites the limitation “is cooled below an ambient temperature during a storage period”.  The Examiner notes that the term “below ambient temperature” is too broad based on what is stated or explicitly supported in the various priority applications.  The term “below ambient temperature” would provide an infinite range of temperatures below “ambient temperature” which was not explicitly stated in these priority applications, so the Examiner considers this new matter.
Claim 20 recites the limitation “is sealed from an atmospheric gas during a storage period”.  The Examiner notes that the term “sealed from an atmospheric gas” is too broad based on what is stated or explicitly supported in the various priority applications.  The Examiner does not find any excerpt or example in which the “container of gas-filled microbubble solution” is explicitly sealed from an atmospheric gas, so the Examiner considers this new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 12, 14, 19, 20 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “gas-filled microbubbles” on lines 8-9 of the claim.  It is not clear if this limitation is the same as “gas-filled microbubbles” on line 1 of the claim, or if it is a different type of “microbubble” limitation altogether.  Examiner interprets it to be the same.  This limitation is repeated on line 15 of the claim.
Claim 5 recites the limitation “the sonicator”.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if this limitation is the same as “the sonicator member” previously recited, or not.
Claim 12 recites the limitation “said phospholipid and emulsifier”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the concentrated gas-filled microbubble solution”.  It is not clear if this limitation is the same as the limitation “a concentrated solution of microbubbles” as in Claim 1, or if it is a different “solution” altogether.  Examiner interprets it to be the same.
Claim 19 recites the limitation “the container of gas-filled microbubble solution”.  It is not clear if this limitation is the same as the limitation “the container” as in Claim 1, or if it is a different “container” altogether.  Examiner interprets it to be the same.
Claim 20 recites the limitation “the container of gas-filled microbubble solution”.  It is not clear if this limitation is the same as the limitation “the container” as in Claim 1, or if it is a different “container” altogether.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 6-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uber III, et al. (“Uber”, US 2004/0253183), in view of Kheir et al., (“Kheir”, US 2009/0191244).
Claims 1-3 & 6-20 are directed to a method for generating gas-filled microbubbles, a method type invention group.
Regarding Claims 1-3 & 6-20, Uber discloses, in a first embodiment, a method for generating gas-filled microbubbles (See Fig. 2A and [0051], microbubbles generated at microbubble generator 32), comprising: flowing a lipid solution at a first flow rate into a reaction volume of a continuous flow chamber (See Fig. 2A, [0051], and [0066], container 30 comprising a liquid which can be composed of proteins, fatty acids, lipids, synthetic materials or a combination thereof. The liquid in the container 30 flows to the microbubble generator 32), flowing gas (See Fig. 2A and [0059], container 30' comprising gas) at a first pressure into the reaction volume (See Fig. 2A and [0059], container 30' comprising gas is flowed into the microbubble generator 32 by pump 31') at a same time as the flowing a lipid solution (See Fig. 2A and [0056], controller 33 would be used to control the ratio of liquid/gas that are pumped from the primary and auxiliary container 30 and 30' and ultimately sent to microbubble generator 32).
Uber does not disclose a method comprising the reaction volume having an end of a sonicator member located therein; ultrasonically agitating the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles; during the ultrasonically agitating, adjusting at least the first pressure based on a location of the interface in the reaction volume with respect to the end of the sonicator member, and ensuring the lipid solution ultrasonically agitated is saturated with a core gas and concentrating the solution of gas-filled microbubbles to obtain a concentrated solution of microbubbles containing approximately 23% to 58% of the core gas by volume.
Uber does however disclose a different embodiment of a microbubble reaction volume generator (See Fig. 8A and 8B). One embodiment of the microbubble reaction volume generator comprises a partially submerged sonicator member to form gas-filled microbubbles (See Fig. 8B and [0094], transmitter 66 causes cavitation within the liquid to create the microbubbles). Uber discloses a method comprising the reaction volume having an end of a sonicator member located therein (See Fig. 8B and [0094], location of transmitter 66 within the liquid); ultrasonically agitating the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles (See Fig. 8B and [0094], transmitter 66 causes cavitation within the liquid to create the microbubbles); during the ultrasonically agitating, adjusting at least the first pressure based on a location of the interface in the reaction volume with respect to the end of the sonicator member (See Fig. 2, and [0113], the controller 33 uses the fluid monitor 35 to monitor the flow of liquid within the microbubble generator. Using a pressure sensor and liquid level from the fluid monitor 35, the controller can shut off the supply of gas when the flow of liquid drops below a specified level).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of a first embodiment of Uber by incorporating  the reaction volume having an end of a sonicator member located therein; ultrasonically agitating the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles; during the ultrasonically agitating, adjusting at least the first pressure based on a location of the interface in the reaction volume with respect to the end of the sonicator member as shown by an alternative embodiment of Uber in order to transmit ultrasonic energy to create the localized region of low pressure within the liquid wherein the microbubbles of gas would be formed using a sonicator (See [0093], Uber, in response to a control signal from controller 33, the transmitter 66 would transmit ultrasonic energy to create the localized region of low pressure within the liquid wherein the microbubbles of a gas would be formed).
Uber does not disclose a method comprising ultrasonically agitating an interface between the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles wherein ensuring the lipid solution ultrasonically agitated is saturated with a core gas and concentrating the solution of gas-filled microbubbles to obtain a concentrated solution of microbubbles containing approximately 23% to 58% of the core gas by volume. Uber does however disclose that during microbubble generation, parameters such flow rate and size of the microbubbles, their chemical composition and their stiffness are of importance (See [0054]).
Kheir discloses a method for generating microbubbles (See [0083]-[0090], methods for forming microbubbles). Kheir discloses a method ultrasonically agitating an interface between the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles (See Fig. 2 and [0162], sonicator horn 18 located at suspension-gas interface within beaker 14) wherein ensuring the lipid solution ultrasonically agitated is saturated with a core gas and concentrating the solution of gas-filled microbubbles to obtain a concentrated solution of microbubbles containing at least 23% of the core gas by volume, (See [0071], concentrations of microbubbles from 50 to 60%, or less than 50%, each anticipating the claimed range from 50 to 60%, or 23 to 50%, respectively). The above embodiment also comprises dependent claims as claim mapped in the "Additional Disclosures Included" section.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Uber comprising ultrasonically agitating an interface between the lipid solution and the gas in the reaction volume using said sonicator member so as to generate a solution of gas-filled microbubbles wherein ensuring the lipid solution ultrasonically agitated is saturated with a core gas to a level of at least 23% during the ultrasonically agitating as show by Kheir in order to minimize build-up in the circulation of the components that form the envelope and carrier (See [0069]), and “may be useful when resuscitation is desired in trauma, or in microvascular flaps being treated with microbubbles”, (See paragraph [0071], Kheir).
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the concentrating step comprises sorting the generated gas-filled microbubbles responsively to size (Uber; See Fig. 8B, and [0079], filter 48 sizing the microbubbles within a desired size distribution).
Claim 3: The method of claim 1, wherein the concentrating step comprises sorting the generated gas-filled microbubbles responsively to size using differential flotation (Uber; See [0071], filter 48 may be an active filtering system in the form of buoyancy sieve or separation).
Claim 6: The method of claim 1, wherein the concentrating step comprises concentrating the generated microbubbles to form a cake (Kheir; See [0096], sorting microbubbles using centrifuge to remove the largest microbubbles. The cake is discarded and the infranatant which contains the smaller microbubbles is saved).
Claim 7: The method of claim 7, wherein said cake loses less than 15% of the core gas by volume within a storage period of 6 days, (Kheir; Figure 9, line with square points is reduced from approximately 82 to 77% in gas fraction).
Claim 8: The method of claim 1, wherein the gas is an elemental gas, (Uber; See paragraph [0139]).
Claim 9: The method of claim 1, wherein the gas is a composition gas, (Uber; See paragraph [0062]).
Claim 10: The method of claim 1, wherein said lipid solution includes one of DPPC and DSPC (Kheir; See [0032]).
Claim 11: The method of claim 1, wherein said lipid solution includes a phospholipid and an emulsifier (Kheir; See [0011], composition of microbubbles contains a liquid envelope formed of at least one base lipid and at least one emulsifying agent, See [0030], suitable lipids include phospholipids).
Claim 12: The method of claim 1, wherein said phospholipid and emulsifier combined in a molar ratio of 9:1 (Kheir; See [0048], emulsifying agent from 0.1 to 20% molar. Molar ratios of PEGylated lipids: base lipids range from 5:95 to 10:90).
Claim 13: The method of claim 1, wherein said lipid solution includes one of DPPC and DSPC, and the core gas is oxygen (Kheir; See [0032], lipid solution containing DPPC, See [0011], microbubble encapsulating a gas such as oxygen).
Claim 14: The method of Claim 1, further comprising storing the generated gas-filled microbubble solution in a container (Kheir; See Fig. 2, See paragraphs [0163], [0165] & [0078], microbubbles pumped into syringe 22. Unprocessed microbubbles suspensions were gathered in a batch of 60 mL syringe).
Claim 15: The method of Claim 1, wherein the step of concentrating the solution of gas-filled microbubbles comprises removing at least a portion of a lipid mixture from the gas-filled microbubble solution, (Kheir; See paragraph [0096] or [0165]).
Claim 16: The method of claim 15, wherein the step of concentrating the solution of gas-filled microbubbles comprises removing an infernatant from the gas-filled microbubble solution, (Kheir; See paragraph [0096] or [0165]).
Claim 17: The method of Claim 14, further comprising the step of introducing a storage gas into the container, (Kheir; See paragraphs [0163], [0165] & [0078], microbubble encapsulating a gas such as oxygen).
Claim 18: The method of claim 17, wherein the storage gas comprises oxygen (Kheir; See paragraphs [0163], [0165], [0166] & [0078], microbubble encapsulating a gas such as oxygen).
Claim 19: The method of claim 14, wherein the container of gas-filled microbubble solution is cooled below an ambient temperature during a storage period, (Kheir; See Fig. 2, See paragraphs [0163], [0165] & [0078]).
Claim 20: The method of claim 14, wherein the container of gas-filled microbubble solution is sealed from an atmospheric gas during a storage period, (Kheir; See Fig. 2, See paragraphs [0163], [0165] & [0198]).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uber III, et al. (“Uber”, US 2004/0253183), in view of Kheir et al., (“Kheir”, US 2009/0191244), in further view of Unger, (US 2002/0150539).
Claim 4 is directed to a method for generating gas-filled microbubbles, a method type invention group.
Regarding Claim 4, modified Uber discloses the method of claim 1, but does not explicitly disclose wherein said lipid solution further comprises a calcium ion source.
Unger discloses a method, (See paragraph [0044], Unger), with a lipid solution that further comprises a calcium ion source, (See paragraph [0144] & [0307], Unger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Uber by incorporating wherein said lipid solution further comprises a calcium ion source as in Unger so that “one skilled in the art can prepare a formulation that will form a gas after it has been administered to the biological tissues or fluids”, (See paragraph [0308], Unger), because they “have the advantage of being more stable on long-term storage than in many cases the gases themselves, including the stabilized gas bubbles”, (See paragraph [0306], Unger).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uber III, et al. (“Uber”, US 2004/0253183), in view of Kheir et al., (“Kheir”, US 2009/0191244), in further view of Klaveness et al., (US 6,110,444).
Claim 5 is directed to a method for generating gas-filled microbubbles, a method type invention group.
Regarding Claim 5, modified Uber discloses the method of claim 1, wherein the lipid solution is treated during the step of ultrasonically agitating the interface between the lipid solution and the gas in the reaction volume using said sonicator, (See Fig. 8B and [0094], transmitter 66 causes cavitation within the liquid to create the microbubbles, Uber; and See Fig. 2 and [0162], sonicator horn 18 located at suspension-gas interface within beaker 14, Kheir), but does not disclose wherein the lipid solution is maintained at approximately 10 degrees centigrade.
Klaveness discloses a method, (See Abstract, Klaveness), wherein the lipid solution is maintained at approximately 10 degrees centigrade, (See column 7, lines 30-35, Klaveness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Uber by incorporating wherein the lipid solution is maintained at approximately 10 degrees centigrade as in Klaveness so that “where heat sensitive wall-forming materials such as proteins are employed, the temperature during dispersion of the gas should be kept sufficiently low to prevent any significant denaturation or other unwanted reactions of the wall-forming material” during the production of the microbubbles, (See column 4, lines 15-20, Klaveness).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779